Citation Nr: 0945054	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-03 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left knee arthritis.

2.  Entitlement to a compensable rating for malaria.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include service connection for 
posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served in the New 
Philippine Scouts from March 1946 to February 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 and December 2007 rating 
decisions by a Department of Veterans Affairs (VA) Regional 
Office (RO).  The January 2000 rating decision denied service 
connection for PTSD.  The December 2007 rating decision 
denied the Veteran's request for a compensable rating for his 
service-connected malaria disability; denied the Veteran's 
request for total disability rating for compensation based on 
individual unemployability; and denied the Veteran's request 
to reopen a previously denied claim for service connection 
for left knee arthritis on the grounds that no new and 
material evidence had been received.

In February 2007 the Board remanded the issue of service 
connection for PTSD for additional development, including 
verification of the Veteran's stressor information, and 
provision to the Veteran of a VA Compensation and Pension 
examination if an in-service stressor was verified.  

The Board notes that the Veteran originally filed a claim of 
entitlement to service connection for PTSD; however, the 
medical evidence of record indicates that he has been 
diagnosed with other psychiatric diagnoses, including 
depression.  In light of said, the Board has recharacterized 
the issue on appeal, as shown on the title page of this 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him).

The issues of entitlement to service connection for PTSD and 
total disability rating for compensation based on individual 
unemployability are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  In a June 1997 rating decision the RO denied service 
connection for left knee arthritis, which the Veteran 
appealed.

2.  In October 2002 the Board denied the Veteran's appeal for 
service connection for left knee arthritis on the grounds 
that the disorder was first shown many years after the 
Veteran's separation from active military service and was not 
linked by competent medical evidence to service.

3.  In November 2004 the Veteran requested that his claim for 
service connection for left knee arthritis be reopened.

4.  In a July 2005 rating decision the RO denied the 
Veteran's claim on the grounds that no new and material 
evidence had been received.  

5.  In correspondence dated in September 2007, the Veteran 
requested that his claim of entitlement to service connection 
for left knee arthritis be reopened.

6.  In a rating decision dated in December 2007 the RO denied 
the Veteran's claim on the grounds that no new and material 
evidence had been received.  

7.  Evidence compiled since the July 2005 rating decision is 
cumulative and redundant of that already of record, and thus 
does not constitute new and material evidence.  

8.  The competent evidence does not demonstrate that the 
Veteran has active malaria or any malaria residuals.


CONCLUSIONS OF LAW

1.  A July 2005 rating decision denying the Veteran's request 
to reopen his claim for service connection for left knee 
arthritis on the grounds of no new and material evidence is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for left knee 
arthritis has not been received.  38 U.S.C.A. § 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

3.  A compensable rating for malaria is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.88b 
Diagnostic Code 6304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided VCAA notice by way of letters 
dated in September 2007 and May 2008.  In the September 2007 
letter the Veteran was notified of the type of evidence 
needed to reopen his previously denied claim for service 
connection for left knee arthritis.  He was notified that new 
and material was needed to reopen the claim, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason for the prior denial of the claim.  
The basis for the prior denial was also noted.  Accordingly, 
the notice here is found to be Kent compliant.  

In addition, the VCAA notice apprised the Veteran of the type 
of evidence needed to substantiate the underlying claim of 
service connection, which is the same type of evidence for a 
new claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was also notified of the evidence needed to 
substantiate his claim for an increased rating; namely, 
evidence that his service-connected disabilities had 
worsened.  He was also advised of how VA determines 
disability ratings and effective dates (Dingess, 19 Vet. App. 
473).   

The Veteran was further notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, 
namely, a worsening or increase in severity of the disability 
and the effect that worsening has on employment).  

The Board notes that the 2008 letter regarding an increased 
rating for malaria was issued after the 2007 rating decision; 
however, the timing error was cured by content-complying VCAA 
notice after which the claims were readjudicated as evidenced 
by the supplemental statement of the case, dated in September 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

As to the application to reopen the claim for service 
connection for left knee arthritis, under the duty to assist, 
a VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented, and that is 
not the case here.  38 C.F.R. § 3.159(c)(4)(iii).

As regards his claim for an increased rating, the Veteran was 
afforded VA Compensation and Pension examinations in May 2005 
and October 2007.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  

II. New and Material Evidence, Left Knee Arthritis

In a June 1997 rating decision the RO denied service 
connection for left knee arthritis, which the Veteran 
appealed.  In a decision dated in April 2000 the Board denied 
the Veteran's appeal for service connection for left knee 
arthritis.  In April 2002 the Court of Appeals for Veterans' 
Claims (Court) vacated the Board's April 2000 decision and 
remanded the matter for readjudication.  

Pursuant to the Court's April 2002 order the Board 
readjudicated the matter, and in a decision dated in October 
2002 denied the Veteran's appeal for service connection for 
left knee arthritis on the grounds that the Veteran's left 
knee arthritis was first shown many years after his 
separation from active military service and was not linked by 
competent medical evidence to service.  In a letter dated in 
July 2003 the Board denied the Veteran's subsequent request 
for reconsideration of its October 2002 decision.  Although 
the Board's October 2002 decision is final (38 C.F.R. § 
20.1100), applicable law provides that a claim which is the 
subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In correspondence dated in November 2004 the Veteran 
requested that his claim for service connection for left knee 
arthritis based on new and material evidence.  In a rating 
decision dated in July 2005 the RO denied service connection 
for left knee arthritis on the grounds that no new and 
material evidence had been received.  A notice of 
disagreement was not filed within the appeal period, so the 
RO's decision became final by operation of law.  38 C.F.R. § 
20.302(a).

In correspondence dated in September 2007 the Veteran 
referred to service connection for left knee arthritis based 
on new and material evidence.  In a rating decision dated in 
December 2007 the RO again denied service connection for left 
knee arthritis on the grounds that no new and material 
evidence had been received.  The Veteran contested that 
determination, culminating in the instant appeal before the 
Board.

Legal Criteria

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

Evidence compiled since the July 2005 rating decision 
consists solely of the Veteran's report that he was diagnosed 
with degenerative arthritis of the left knee in July 1993, 
and that he was informed that he would have arthritic 
symptoms for the rest of his life.  This evidence is 
duplicative of that of that of record at the time of the 
Board's October 2002 denial.  It thus does not constitute new 
and material evidence.  

Indeed, at the time of the last final rating decision in July 
2005, there was no evidence tending to show that left knee 
arthritis demonstrated long after discharge was causally 
related to active service.  Such evidence remains lacking.  

New and material evidence having not been found, the 
Veteran's request to reopen his previously denied claim for 
service connection for left knee arthritis must be denied.  

A grant in favor of the Veteran based on reasonable doubt is 
not warranted since the evidence is cumulative and redundant 
of that of record at the time of the Board's 2002 denial of 
the claim on the merits.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



II.  Increased Rating, Malaria

The Veteran also seeks an increased rating for his service-
connected malaria disability, which has been rated under the 
provisions of Diagnostic Code 6304 throughout the appeal 
period.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  Diagnostic 
Code 6304 provides for evaluation of malaria as an active 
disease, confirmed by the presence of malarial parasites in 
blood smears, shall be assigned a rating of 100 percent.  Id.  
Thereafter, residuals such as liver or spleen damage are 
rated under the appropriate system.  Id.  

Medical records show no treatment for malaria or residual 
damage at any time during the appeal period.  

In May 2005, the Veteran was accorded a VA Compensation and 
Pension infectious disease examination.  During the 
examination the Veteran reported that he had no current 
symptoms, and none since 1954.  Physical examination found no 
residual organ damage or other malaria residuals.  A malarial 
smear test revealed no parasites.  Diagnosis was "no 
clinical manifestation of malaria at present."  

In October 2007 the Veteran was accorded another VA 
Compensation and Pension infectious disease examination.  
During the examination the Veteran reported that he "still 
had some recurrence until 1950's."  A malarial smear test 
conducted pursuant to the examination was negative.  There 
was also no evidence of any relapses, splenomegaly, 
hepatomegaly, mental changes related to malaria, renal 
damage, or seizures secondary to malaria.  

In sum, there is no evidence of malarial parasites in blood 
smears.  Thus, a compensable evaluation based on active 
disease process is not warranted.  Moreover, there is no 
medical evidence of any residual organ or other bodily 
damage.  A compensable rating for malaria is consequently not 
warranted based on residual disability, as none has been 
demonstrated.

Based on the above, there is no support for a compensable 
evaluation for malaria.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
left knee arthritis is denied.

A compensable evaluation for malaria is denied.


REMAND

As stated before, in February 2007 the Board remanded the 
issue of service connection for PTSD for provision to the 
Veteran of a VA Compensation and Pension examination if an 
in-service stressor was verified.  Specifically, the Veteran 
claims to have participated in graves registration in New 
Guinea, putting him in contact with dead bodies.  He contends 
that this occurred from December 1947 to October 1948.  

Regarding stressor verification, an August 2007 response from 
U.S. Armed Services Center for Unit Records Research (CURR) 
(now known as the U.S. Army and Joint Services Records 
Research Center (JSRRC)) indicated that the 557th 
Quartermaster Service Company was in Manila during the period 
in question, but the unit did have personnel in new Guinea.  
The response also referenced the 8122nd Service Unit Army 
Graves Registration Service.  The 8126th and 8131st units were 
also mentioned.  It was recommended that morning reports from 
the 557th Quartermaster Service Company, as well as the other 
three units, be obtained, to establish which units the 
Veteran had been attached to.

Here, a morning report already of record indicates that the 
Veteran had been attached to the 8122nd Service Unit Army 
Graves Registration Service (AGRS) in July 1948.  Given this 
documentation, the Veteran's contended stressor is here 
deemed to be verified.  Accordingly, the RO was correct in 
providing a VA examination.  However, the examination was not 
sufficiently responsive as to the question of current 
diagnosis of PTSD.  Indeed, the VA examiner in April 2009 
noted that a private psychoneurological examination done 
earlier that month had yielded an axis I diagnosis of severe 
cognitive impairment and post traumatic stress syndrome; but 
he did not comment further.  (It is noted that the private 
diagnosis was not attributed to any specific stressor).  He 
then averred that "the Veteran's condition does not meet the 
DSM-IV criteria for a full diagnosis of posttraumatic stress 
disorder" but gave no rationale for this opinion, and did 
not explain what he meant by "full diagnosis."  In this 
regard, the Board notes that the examiner had previously 
indicated that psychometric scores were consistent with a 
diagnosis of posttraumatic stress disorder examination based 
on cutting scores/normative data.  The Board further notes 
that trauma exposure testing was not done, and no explanation 
was given for this omission.  The evidence is thus inadequate 
for a decision in this matter.  Remand for a new examination 
is therefore warranted.  38 C.F.R. § 3.326; see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (Once the Secretary 
undertakes to provide an examination, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

In addition to the foregoing, the Veteran seeks a grant of 
total disability rating for compensation based on individual 
unemployability.  However, the Board cannot consider this 
issue until the matter of whether service connection for 
posttraumatic stress disorder is resolved.  The Board thus 
finds these issues to be inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  Review of the 
Veteran's appeal for total disability rating for compensation 
based on individual unemployability is therefore postponed 
pending adjudication of the Veteran's appeal for service 
connection for posttraumatic stress disorder.

Finally, it is noted that recent supplemental statements of 
the case continue to characterize the issue on appeal as 
whether new and material evidence has been presented.  Per 
the last Board decision in February 2007, new and material 
evidence is not required and the issue should hereafter be 
simply "entitlement to service connection for PTSD."  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a psychiatric 
examination(s), to include evaluation of his 
claim for PTSD.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner should 
acknowledge such review in the examination 
report.  All indicated tests should be 
performed, and all findings reported in 
detail.  

As before, the RO is to inform the examiner 
of the verified stressor(s).  If a diagnosis 
of PTSD is deemed appropriate, the 
psychiatrist should specify whether it is at 
least as likely as not (a probability of 50 
percent or greater) that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found to 
be established by the record and found 
sufficient to produce PTSD by the examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that the Veteran's psychiatric 
disorder was incurred during active 
military service, or is related thereto.   

A rationale for all opinions proffered 
should be set forth in the report provided.

2.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the Veteran should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1), 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


